EXHIBIT 10.25

[RAYMOND JAMES LETTERHEAD]




January 9, 2014




Hand Delivery


Mr. Chester B. Helck
255 6th Avenue North
Tierra Verde, FL 33715


Dear Chet:


You informed me today of your decision to retire at the end of this fiscal year.
Congratulations! This is never an easy decision to make. I understand you do not
wish to stand for re-election as a Director of Raymond James Financial, Inc.
(“RJF”). At my request, you have however agreed to continue to be available to
work for RJF in a new role until your retirement, as described below. In this
connection, we have agreed on the following terms:


You will remain CEO, Global Private Client Group and a member of the Executive
Committee until February 21st, 2014. Thereafter, your title will be Senior
Advisor of RJF. You will remain based in our St. Petersburg, Florida, office and
will report directly to me. You will have a dedicated office through March 1,
2014. Effective March 1, 2014, you will be provided with an office and
administrative support as necessary, until September 30, 2014 (the “Retirement
Date”).


1.Your expected duties and compensation in your new role include the following:


a.Supporting RJF and PCG’s objectives;


b.Participation in RJF’s Annual Long-Range Planning Board of Directors Meeting
on February 22-23, 2014.


c.In exchange for performing the above-listed duties, your annual salary will
remain at $335,000. Your fiscal 2014 bonus compensation will be $2,400,000, and
the cash portion thereof will be paid to you on the second Friday of December,
2014, similar to other senior managers. You will not be required to be employed
on the date the cash portion of your bonus is first scheduled to be paid in
order to receive such bonus. Except as set forth in paragraph 4 below, in the
event your employment terminates for any reason prior to the Retirement Date,
all rights to unpaid compensation, including any bonus, will cease immediately.


2.Your 2014 bonus will be paid in accordance with the firm’s stock bonus program
under the Company’s 2012 Stock Incentive Plan, which currently provides that if
your bonus is $275,000 or higher, a portion of your annual bonus will be paid in
the form of restricted stock units. The allocation between cash and restricted
stock units varies with the size of the total bonus. All of those restrictive
stock units will be time-based vesting units, cliff vesting on the third
anniversary of their grant date. The grant date for these restricted stock units
will be the Retirement Date.


3.Prior to the Retirement Date, you will continue to be eligible to participate
in the Company’s group health and welfare plans, in addition to the Profit
Sharing Plan, Employee Stock Ownership Plan, Employee Stock Purchase Plan, the
401(k) Plan and the LTIP as outlined in the applicable plan documents.


4.Raymond James acknowledges and agrees the amounts set forth in paragraph 1c.
above shall immediately be due and payable to you, or your heirs, assigns,
executors and administrators, as applicable, upon any of the following
circumstances:


a.Your death, or Disability; or

136

--------------------------------------------------------------------------------



b. any Change in Control with respect to RJF,


as the terms “Disability” and “Change in Control” are defined in the 2012 Stock
Incentive Plan.


5.You agree at reasonable times and with reasonable notice to cooperate fully
with Raymond James in the investigation of any claims, suits, investigations or
enforcement proceedings brought against Raymond James arising from, involving or
concerning any portion of your prior employment with Raymond James in order to
permit Raymond James to be able to fully and fairly investigate and defend such
claims. You affirm that any testimony or information provided pursuant to the
terms of this paragraph will be accurate and truthful. Raymond James agrees to
compensate you for any out-of-pocket travel related expenses incurred by you as
a part of your compliance with this paragraph.


6.Confidential Information and Noncompete/Nonsolicitation


a.Confidential Information. You acknowledge that in the course of your
employment, you have acquired information about Raymond James Financial and its
consolidated subsidiaries (Company Information) and that such Company
Information has been disclosed to you in confidence and for Raymond James’s use
only. You shall: (a) keep such Company Information confidential at all times
after your employment with Raymond James; (b) not disclose or communicate
Company Information to any third party without the prior consent of Raymond
James. In view of the nature of your employment and the nature of the Company
Information which you have received during the course of employment, you agree
that any unauthorized disclosure to third parties of Company Information or
other violations or threatened violation, of this Agreement would cause
irreparable damage to the trade secret status of Company Information and to
Raymond James, and that, therefore, Raymond James shall be entitled to an
injunction prohibiting you from any such disclosure, attempted disclosure,
violation, or threatened violation. When the Company Information becomes
generally available to the public other than by your acts or omissions, it is no
longer subject to the restrictions in this Paragraph. However, Company
Information shall not be deemed to come under this exception because it is
embraced by more general information that is or becomes generally available to
the public. You acknowledge that the confidentiality provisions of the Raymond
James Financial Business Ethics Policy between Raymond James and you remain in
full force and effect notwithstanding any other provisions of this letter
agreement and, along with the undertakings set forth in this paragraph, shall
survive the termination of this letter agreement and your employment.


b.Non-competition and Non-solicitation. For two (2) years following the end of
your employment, you shall not compete with Raymond James or any of its
consolidated subsidiaries (“Raymond James”) or solicit as outlined below. For
purposes of this paragraph, a you shall be deemed to have engaged in competition
with Raymond James or solicited Raymond James customers or Associates if you:


(i)own, manage, operate, control, or are employed by, act as an agent for,
participate in or are connected in any manner with the ownership, management,
operation or control of any business that is engaged in one or more businesses
that are or may be competitive to the business of Raymond James; provided that
this restriction shall encompass (A) the State of Florida; (B) all other states
in the United States where Raymond James is engaged in business (and every city,
county and other political subdivision of such states); and (C) any other
countries where Raymond James is engaged in business (and every city, county,
province and other political subdivision of such countries);


(ii)solicit or call either for yourself, or for any other person or firm,
corporation, association or other entity, any of the customers of Raymond James
on whom you called, with whom you became acquainted, or of whom you learned of
during your employment; or


(iii)solicit any of the employees or agents of Raymond James to terminate his or
her employment or relationship with Raymond James.


7.The period beginning on March 1, 2014 and ending on the Retirement Date shall
be referred to as the “Transition Period.” During the Transition Period, you
shall not physically report to work unless directed by Raymond James. You agree
to be reasonably available to assist with transition matters, and you will
remain available to work

137

--------------------------------------------------------------------------------



on special projects upon written notice and at reasonable times as reasonably
requested by Paul Reilly, in his capacity as Chief Executive Officer of RJF.
Notwithstanding the foregoing, Raymond James acknowledges that you may not be
domiciled in Florida and shall have a reasonable amount of time to comply with
any request for a special project. (This is now covered in the second paragraph)


8.Limitations Under Code Section 409A.


a.If at the time of your separation from service, (i) you are a specified
employee (within the meaning of Section 409A of the Internal Revenue Code
(“Section 409A”) and using the identification methodology selected by Raymond
James from time to time), and (ii) Raymond James makes a good faith
determination that an amount payable hereunder constitutes deferred compensation
(within the meaning of Section 409A), the payment of which is required to be
delayed pursuant to the six-month delay rule set forth in Section 409A in order
to avoid taxes or penalties under Section 409A, then Raymond James will not pay
such amount on the otherwise scheduled payment date but will instead pay it in a
lump sum on the first business day after such six-month period, together with
interest for the period of delay, compounded annually, equal to the prime rate
(as published in the Wall Street Journal) in effect as of the dates the payments
should otherwise have been provided.


b.It is the intention of the parties that payments or benefits payable under
this Agreement not be subject to the additional tax imposed pursuant to Section
409A of the Code. To the extent such potential payments or benefits could become
subject to such Section, the parties shall cooperate to amend this Agreement
with the goal of giving the Associate the economic benefits described herein in
a manner that does not result in such tax being imposed.


c.With respect to payments under this Agreement, for purposes of Section 409A of
the Code of 1986, each severance payment will be considered one of a series of
separate payments.


d.You will be deemed to have a termination of employment for purposes of
determining the timing of any payments that are classified as deferred
compensation only upon a “separation from service” within the meaning of Section
409A.


e.Any amount that you are entitled to be reimbursed under this Agreement will be
reimbursed to you as promptly as practical and in any event not later than the
last day of the calendar year after the calendar year in which the expenses were
incurred, and the amount of the expenses eligible for reimbursement during any
calendar year will not affect the amount of expenses eligible for reimbursement
in any other calendar year.


f.If on the due date for any payment pursuant to this Section which constituted
deferred compensation within the meaning of Section 409A, all revocation periods
with respect to the release have not yet expired, such payment will not be made
until such revocation period has expired and if such revocation period has not
expired by the end of the calendar year in which the payment would have
otherwise been made, the payment shall be forfeited.


9.Announcements.    The parties hereto shall work together on the wording of
both a private and a public message related to the end of your employment to be
reflected as retirement. In the event any person or entity asks any party hereto
about your employment with Raymond James and any disputes relating thereto, such
party’s response should be consistent with the wording of the public message.


    

138

--------------------------------------------------------------------------------



Once again, congratulations on your decision. We appreciate your dedication and
hard work over the years. You have been a very valuable contributor and leader
in the success of PCG. Again, thank you.


Sincerely,


/s/ Paul C. Reilly
Paul C. Reilly
Chief Executive Officer




I have read and understood this letter agreement and agree to comply with its
terms and conditions, which I acknowledge to be final and binding:




/s/ Chester B. Helck            
Chester B. Helck







139